            CASE 0:21-cv-01671-DWF-TNL Doc. 1 Filed 07/21/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

Judith Franco,                                      Court File No.
                                       Plaintiff,
                                                             NOTICE OF REMOVAL
       v.
Master Builders Solutions Construction
Systems US, LLC,
                                     Defendant.

To: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Master Builders Solutions

Construction Systems US, LLC hereby gives notice of removal of the above-captioned action

currently pending in the Ramsey County District Court, State of Minnesota, to the United States

District Court for the District of Minnesota. In support of its Notice of Removal, Defendant states

as follows:

       1.        On or about June 23, 2021, Plaintiff, Judith Franco commenced a civil action

against Defendant in the Ramsey County District Court in the State of Minnesota, by service

pursuant to Minnesota Rule of Civil Procedure 3.01. A true and correct copy of the Summons and

Complaint is attached as Exhibit A to the Declaration of Carroll T. Wright (“Wright”) filed and

served herewith.

       2.        Defendant served an Answer to Plaintiff’s Complaint on July 12, 2021, attached as

Wright Decl. Exhibit B.

       3.        Plaintiff brings claims under the Minnesota Human Rights Act, Minn. Stat. §

363A.15, contract, and common law.

       4.        Diversity Jurisdiction Basis for Removal: This case is a civil action over which

the Court has original jurisdiction under 28 U.S.C. § 1332 and is one that Defendant may remove
             CASE 0:21-cv-01671-DWF-TNL Doc. 1 Filed 07/21/21 Page 2 of 5




to the Court pursuant to 28 U.S.C. §§ 1441 and 1446, in that Plaintiff in this civil action is diverse

in citizenship from Defendant, and the amount in controversy exceeds the sum of $75,000,

exclusive of interests and costs.

        5.      Citizenship of Parties: Plaintiff is the sole identified plaintiff in this action.

According to the Complaint, Plaintiff was and is a citizen and resident of the State of Minnesota

at the time of the commencement of this action and is now a citizen and resident of the State of

Minnesota. (See Exhibit A.)

        6.      Defendant Master Builders Solutions Construction Systems US, LLC is the sole

identified defendant in this action. A limited liability company’s citizenship for purposes of

diversity jurisdiction is the citizenship of its members. Carden v. Arkoma Assocs., 494 U.S. 185,

195-96, 110 S. Ct. 1015 (1990); Biofuels, LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir. 2015)

(“‘An LLC’s citizenship, for purposes of diversity jurisdiction, is the citizenship of each of its

members.’”); OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 347 (8th Cir. 2007) (“Although

Borchert is a citizen of Minnesota and OnePoint is organized in Minnesota, complete diversity

exists because an LLC is not necessarily a citizen of its state of organization but is a citizen of each

state in which its members are citizens.”) citing GMAC Commercial Credit LLC, 357 F.3d at 829;

Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 692 (7th Cir.2003)

(stating that an LLC is not a citizen of its state of organization unless a member of the LLC is a

citizen of that state).

        7.      At the time Plaintiff brought his civil action and all time relevant hereto, Defendant,

a Delaware limited liability company, has one member, LSF11 Skyscraper US Bidco 2 LLC, Series

2. (Declaration of Matthew Burke ¶ 3.) LSF11 Skyscraper US Bidco 2 LLC, Series 2 is a Delaware

limited liability company with one member, MBS CS Holding US, Inc. (Id.) MBS CS Holding




                                                   2
            CASE 0:21-cv-01671-DWF-TNL Doc. 1 Filed 07/21/21 Page 3 of 5




US, Inc. is a Delaware corporation with its principal place of business in Beachwood, OH. (Id.)

Plaintiff is, therefore, diverse in citizenship from Defendant so as to vest removal jurisdiction in

this Court.

       8.      Amount in Controversy: This is a civil action wherein the amount in controversy,

exclusive of interest and costs, exceeds the sum of $75,000.00. Plaintiff expressly alleges that she

has incurred damages for any statutory relief to which she is entitled, which pursuant to Minn.

Stat. § 363A.29 includes compensatory damages punitive damages, and treble damages;

reasonable attorneys’ fees and costs as provided by law; and all other relief the Court deems

appropriate in excess of $50,000. (See Exhibit A.) Considering Plaintiff’s monetary claims, this is

the type of case wherein the damages sought may reasonably exceed $75,000, such that Defendant

may properly remove this action notwithstanding Plaintiff’s failure to precisely state an amount of

damages exceeding the requisite amount in controversy. Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir.

2002) (“The district court has subject matter jurisdiction in a diversity case when a fact finder

could legally conclude, from the pleadings and proof adduced to the court before trial, that the

damages that the plaintiff suffered are greater than $75,000”); Allison v. Sec. Ben. Life Ins. Co.,

980 F.2d 1213, 1215 (8th Cir. 1992) (punitive damages); Zunamon v. Brown, 418 F.2d 883, 887

n.5 (8th Cir. 1969) (treble damages); Crawford v. F. Hoffman La Roche, 267 F.3d 760, 766 (8th

Cir. 2001) citing Mo. State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933) (attorney’s fees). These

aggregate damages amount to a claim for over $75,000, and thus, exceed the requisite amount in

controversy.

       9.      Venue. Venue is proper under 28 U.S.C. § 1441(a) in the United States District

Court of Minnesota, based upon the allegations in Plaintiff’s Complaint and Jury Demand. This




                                                  3
          CASE 0:21-cv-01671-DWF-TNL Doc. 1 Filed 07/21/21 Page 4 of 5




Court is the district court of the United States for the district and division embracing the place

where this action is current pending.

       10.     Timing of Removal: Fewer than thirty (30) days have elapsed since June 23, 2021,

when Plaintiff first served Defendant with the Complaint. See 28 U.S.C. § 1446(b).

       11.     Simultaneous with the filing of this Notice of Removal, Defendant has notified the

Ramsey County District Court in the State of Minnesota of removal of this action. Other than

answering Plaintiff’s Complaint, including notifying Plaintiff of impending removal of the civil

action to federal court, no other process, pleadings, or orders have been served or filed in this civil

action. A copy of the Answer and the Certificate of Service of the Answer are being filed with this

Notice. No other process, pleadings, or orders have been served or filed in this action.

       12.     This Notice is timely filed because it was made within 30 days after receipt by

Defendant of the Complaint that sets forth a removable claim, and from which it first could be

ascertained that this civil action is removable. 28 U.S.C. § 1446(b).

       13.     True and correct copies of the Notice of Removal (with accompanying Exhibits)

and the Notice of Filing of Notice of Removal directed to State Court will be served upon

Plaintiff’s counsel and filed with the Court Administrator of the Ramsey County District Court in

the State of Minnesota on this date, in accordance with the provisions of 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant respectfully requests that this action, now pending in the

District Court for the County of Ramsey, Minnesota, be removed to the United States District

Court for the District of Minnesota.




                                                   4
         CASE 0:21-cv-01671-DWF-TNL Doc. 1 Filed 07/21/21 Page 5 of 5




Dated: July 21, 2021


                                          /s/ Kurt J. Erickson
                                          Kurt J. Erickson, Bar No. 158380
                                          kerickson@littler.com
                                          Carroll T. Wright, Bar No. 0399169
                                          ctwright@littler.com

                                          LITTLER MENDELSON P.C.
                                          1300 IDS Center
                                          80 South 8th Street
                                          Minneapolis, MN 55402.2136
                                          Telephone: 612.630.1000
                                          Facsimile: 612.630.9626

                                          Attorneys for Defendant Master Builders
                                          Solutions Construction Systems US, LLC




                                      5
